Ruffin, C. J.
The proofs do not establish any distinct agreement, respecting the conveyance of the land by the Glerk and Master. It rather appears, that there was a con*19versation, that the purchase should be made for these two parties jointly. But it does not appear clearly, that even that was concluded on; and if it had been, it is a different contract from that stated in the bill, and could not be enforced in this proceeding. But, although the court cannot decree a conveyance to the plaintiff, upon the footing of an aa'ree nent to that effect, yet he is entitled to have a re-sale of the premises, unless the defendant shall, within a reasonable period, pay the debt, interest and costs. Green v Crockett, 2 Dev. & Bat. Eq. 390. There must accordingly be an account ordered of what is due to the plaintiff in the premises, and a declaration that he is entitled to have the same raised out of the land by a sale.
Per Curiam, Reference ordered.